DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first thin film transistor" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the Examiner has taken “the first thin film transistor” to be “the thin film transistor”.  Claims 2-10 inherit these deficiencies due to their dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LEE et al. (LEE) (US 2017/0133444 A1).
	In regards to claim 1, LEE (Fig. 14 and associated text) discloses a display apparatus (Fig. 14) comprising: a substrate (item 110); a thin film transistor (item 250) on the substrate (item 110); a first insulating layer (item 192) covering the first thin film transistor (item 250); a second insulating layer (item 270) on the first insulating layer (item 110) and defined an opening (opening at item 20, transparent region) exposing a top surface of the first insulating layer (item 192); a pixel electrode (items 290 or 190 plus 380) positioned on the second insulating layer (item 270) and electrically connected to the thin film transistor (item 250); and a third insulating layer (item 310) on the second insulating layer (item 270) and covering edge of the pixel electrode (items 290 or 190 plus 380) and a side surface of the second insulating layer (item 270).
	In regards to claim 2, LEE (Fig. 14 and associated text) discloses wherein the third insulating layer (item 310) covers the side surface of the second insulating layer (item 270) and the top surface of the first insulating layer (item 192), in the opening of the second insulating layer (item 270).
	In regards to claim 3, LEE (Fig. 14 and associated text) discloses wherein the pixel electrode (items 290 or 190 plus 380) contacts one of a source electrode (item  210) and a drain electrode (item  230) of the thin film transistor (item  250) through a hole defined in the second insulating layer (item  270) and a hole defined in the first insulating layer (item  192), and wherein the first insulating layer (item 192) disposed on the source electrode (item 210) and the drain electrode (item 230) of the thin film transistor (item 250).  Examiner notes that Applicant has not given a special definition the term “on”.
	In regards to claim 4, LEE (Fig. 14 and associated text) discloses wherein an opening defined in third insulating layer (item 310) overlapping the pixel electrode (items 290 or 190 plus 380) does not overlap the hole defined in the second insulating layer (item 270) and the hole defined in the first insulating layer (item 192).
	In regards to claim 5, LEE (Fig. 14 and associated text) discloses wherein the opening of the second insulating layer (item 270) is positioned around the pixel electrode (items 290 or 190 plus 380).
	In regards to claim 6, LEE (Fig. 14 and associated text) discloses wherein the first insulating layer (item 192) comprises inorganic material (paragraph 101).
	In regards to claim 7, LEE (Fig. 14 and associated text) discloses wherein the second insulating layer (item 270) comprises organic material (paragraph 69).
	In regards to claim 8, LEE (Fig. 14 and associated text) discloses wherein the opening of the second insulating layer (item 270) surrounds the edge of the pixel electrode (items 290 or 190 plus 380).
	In regards to claim 9, LEE (Fig. 14 and associated text) discloses an emission layer on the pixel electrode (items 290 or 190 plus 380); and an opposite electrode on the emission layer.
	In regards to claim 10, LEE (Fig. 14 and associated text) discloses an encapsulation member (item 350) on the opposite electrode (item 340) and comprising at least one inorganic material layer and at least one organic material layer (paragraph 78).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        December 3, 2022